DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/09/2022 has been entered. Claim(s) 1-9, 11-27 is/are pending in the application. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, 11-12, 14, 19-22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichardt et al. ("Development and characterization of Ti-6Al-4V to 304L stainless steel gradient components fabricated with laser deposition additive manufacturing." Materials & Design 104 (2016): 404-413.) in view of Park et al. (KR101981625B1).
Regarding Claims 1-2, 5, 7, 11-12, 14, 19, 22, 24, 26, Reichardt teaches a process for additive manufacture of an article including conjoined first and second metals, the first metal including one of steel and titanium and the second metal including another of the steel and the titanium (abstract), the process comprising: arranging an interface layer of a third metal (Vanadium or Niobium) on a substrate of the first metal (Ti-6Al-4V), wherein the third metal is capable of forming an alloy with the first metal and capable of forming an alloy with the second metal; supplying a consumable form of the second metal (304L SS) to a locus of the interface layer; and heating the locus of the interface layer in an non-reactive environment by laser (See Lines 2-20 of Section 2.1 on page 405), wherein the heating fuses the consumable form of the second metal to render a fused form of the second metal and joins the fused form of the second metal to the interface layer (See Figure 2).
Reichardt does not teach pre-welding the interface layer to the substrate in the non-reactive environment prior to supplying the consumable form of the second metal to the locus; however, Park teaches a method of additive manufacturing, and teaches that in joining a Ti-based substrate to stainless steel powder, an interface layer of vanadium can be used [0016], where said interface layer can be pre-welded onto the substrate by diffusion bonding in the form of a thin, second layer of vanadium in the form of a thin plate(considered to be a foil) or powder [0008] which is seated by diffusion bonding [0009] which can be achieved by either laser cladding (fusing with an energy beam to the substrate) [0009] the interface layer to the first layer (substrate)) wherein the foil has a thickness of 420 microns or 0.0165 inches [0011, 0036]; this is done for the purpose of preventing deterioration of joint strength after strength relief heat treatment [0058] and to ensure the intermediate layer has excellent bonding strength as Ti alloys and Steel alloys are technically difficult to weld together [0007]. Therefore, it would have been obvious to one of ordinary skill in the art to diffusion weld the Vanadium interface layer of Reichardt before depositing V/Stainless steel powder to be additively manufactured for the purpose of insuring excellent bonding strength between the Ti and stainless steel layers.
Further one of ordinary skill in the art would have been motivated to perform any or all of these diffusion welding/additive manufacturing conditions for the purpose of preventing oxide formation or other contamination from occurring on the weld or powder surfaces thereby leading to surface/bonding defects which can weaken a laminate bond or interfere with a melt pool. 
Further, one of ordinary skill in the art would have been motivated to provide a stress relief heat treatment/annealing step which Park teaches prevents a decrease in bonding strength [0020] in the method of Reichardt. 
Regarding Claim 3-4, 20-21, Reichart teaches heating the locus of the interface layer dissolution of a portion of the interface layer into the fused form of the second metal and heating the locus of the interface layer joins the interface layer to the substrate and causes dissolution into the substrate of a portion of the interface layer. (See Figures 8-9) 



Claim 6 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichardt et al. in view of Park et al. as applied above, in further view of Li et al. (US2018/0161931A1)).
Regarding Claim 6, Reichardt teaches an inert atmosphere can be used but does not specify argon specifically. However, Li teaches a method of joining a second alloy material and teaches an Ar shielding gas can be used specifically to deliver the metal powder and shield the melt pool [0043]. Therefore one of ordinary skill in the art would have been motivated to use Ar specifically as the inert gas of Reichardt for the purpose of shielding the powder from contamination or oxygen. 

Claims 9, 13, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichardt et al. in view of Park et al. as applied above, in further view of Nelson et al. (US2018/0272460A1)).
Regarding Claim 9 and 23, Reichardt teaches a laser can be used for heating but does not teach heating the locus of the interface layer comprises heating with an electron beam. However, Nelson teaches a method of additive manufacturing and teaches electron beam melting can be used instead of laser melting or laser melt deposition [0004] for the purpose of preventing cracking during melt pool solidification [005-0008]. Therefore, one of ordinary skill in the art would have been motivated to use electron beam melting in the process of Reichardt for the purpose of preventing cracking during solidification.  
Regarding Claim 13 and 25, Nelson teaches the material delivery can be performed in the form of metal wire at a controlled feed rate [0048]. Therefore one of ordinary skill in the art would have been motivated to deposit the metal material of Reichardt in a controlled manner for the purpose of achieving the predictable result of selectively depositing a material at select locations for additively manufacturing an article. 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichardt et al. in view of Park et al. as applied above, in further view of Qiu et al. ("Fabrication of large Ti–6Al–4V structures by direct laser deposition." Journal of Alloys and Compounds 629 (2015): 351-361.).
Regarding Claim 8, Reichardt teaches a laser can be used but does not teach the laser delivers 1.5 to 2.0 kilowatts to a focus of the laser beam. However, Qiu teaches a method of direct laser deposition of additive manufacturing of Ti based powders (abstract) and teaches a range of laser powers of 800-1500 W (Page 354, Col. 2, Lines 9-20) leads to a reduced porosity and achieves a good structural integrity (Page 355, Section 3.1). Therefore, it would have been obvious to one of ordinary skill in the art to use a laser power in the claimed range for the purpose of achieving a solidified product with reduced porosity and improved structural integrity. 


Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
Regarding the 102 rejection, applicant’s arguments are considered moot as the rejection does not rely solely on Reichardt. 
Regarding the 103 rejection, applicant argues that the Park reference discloses using V powder is pressed on the upper surface of the first layer by a load of 1 ton or more and does not teach joining an interface layer to the substrate by heating with an energy beam. 
This is not convincing as Park teaches the second layer of vanadium may be a thin plate or powder [0008] which is seated by diffusion bonding [0009] which can be achieved by either laser cladding (fusing with an energy beam to the substrate) [0009] or pressing with a load of 1 ton [0044]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735